Citation Nr: 0405933	
Decision Date: 03/05/04    Archive Date: 03/19/04	

DOCKET NO.  02-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.   

2.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Pittsburgh, Pennsylvania.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, (2000) eliminated the former 
statutory requirement that a claim be well grounded and 
redefined the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The VCAA requires VA 
to notify a claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reveals the veteran has been informed of the VCAA, 
most recently in May 2003.  However, that letter did not 
specifically provide information regarding the respective 
obligations of VA and the appellant in obtaining the evidence 
as set out in Quartuccio.  

The undersigned notes that the veteran has submitted a 
January 2002 statement from a private physician to the fact 
that it was his opinion the veteran's multiple skin cancers, 
especially on the face, were "directly related" to the period 
of time he spent in service "where a direct sun exposure 
occurred for three continuous years as a lifeguard."  
However, the veteran's personnel records are not in the 
claims folder and the service medical records do not 
corroborate the veteran's assertion that he spent three years 
of active service as a lifeguard.  The claims file contains a 
notation made at the time of an outpatient visit in 1989 that 
the veteran "used to swim--lifeguard and YMCA."  It is not 
clear from this notation whether the veteran spent time as a 
lifeguard in the years following service or during active 
service or both.  The veteran's separation qualification 
record reveals that his principal military occupational 
specialty was as a surgical technician.  No reference was 
made in the qualification record to the veteran having served 
as a lifeguard during his active service.  The Board believes 
that clarification in this area would be helpful.  

With regard to the claim for service connection for 
diverticulitis, the Board notes that service connection is in 
effect for residuals of dysentery.  A noncompensable rating 
has been in effect since 1946.  The veteran alleges that, 
when he received treatment for the dysentery, he "was 
told...that I would...have bowl (sic) trouble for the rest of my 
life."  He claims that he has been bothered by diverticulitis 
to the present time.  There is no medical opinion of record 
as to whether there is any causal relationship or possible 
contribution between diverticulitis and bacillary dysentery.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  The 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and the impact on his claim.  The 
letter should contain a statement 
disclosing the type of evidence that 
would be essential to the success of his 
claim, as well as information as to which 
portion of the evidence, if any, is to be 
provided by him and which, if any, VA 
will attempt to obtain for him.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorders at issue since service.  
After securing the necessary releases, 
the RO should obtain copies of any 
treatment records identified by the 
veteran.  These records should be 
associated with the claims file.  

3.  The RO should then schedule the 
veteran for examinations by physicians 
knowledgeable in oncology and 
gastrointestinal disorders.  The claims 
folder must be made available to the 
examiners for review in connection with 
the examinations.  Each examiner should 
review the claims folder and indicate in 
the examination report that pertinent 
records contained therein have been 
reviewed.  Each examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has basal cell carcinoma and 
diverticulitis, respectively, which can 
be associated with a disease or injury in 
service, or is otherwise related to the 
veteran's period of service or to service 
connected disability.  The complete 
rationale for any opinion expressed is 
requested.  

4.  Then, the RO should consider all of 
the evidence of record and readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified, but he is advised 
that failure to cooperate by not reporting for his scheduled 
examination may result in denial of his claims.  38 C.F.R. 
§ 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



